            Case 4:20-cv-02726 Document 1 Filed on 08/04/20 in TXSD Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

PROGRESSIVE HAWAII INSURANCE    §
CORPORATION,                    §
                                §
     Plaintiff,                 §
                                §
V.                                                  20-2726
                                § CIVIL ACTION NO. _________________
                                §
D&N TRANSPORTATION, INC., KEITH §
STEADMAN and DURGA ACHARYA,     §
                                §
     Defendants.                §

                 ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

            Progressive Hawaii Insurance Corporation (“Plaintiff or Progressive”) petitions for

declaratory judgment as follows:

                                          I.     PARTIES

            1.    Plaintiff is an insurance company formed and existing under the laws of the State

of Ohio and which maintains its principal business address in Ohio. Plaintiff is a citizen of Ohio.

            2.    Defendant D&N Transportation, Inc. (“D&N”) is the named insured under a

commercial auto policy issued by Progressive. D&N is a corporation formed under the laws of the

State of Tennessee and which maintains its principal place of business in the State of Tennessee at

4535 Lake Haven, Chattanooga, Tennessee. D&N may be served with summons and a copy of

this complaint by delivery to corporate officer Ms. Natia A. Reel at the company’s principal

corporate offices at 4535 Lake Haven, Chattanooga, Tennessee.

            3.    On information and belief, Defendant Keith Delaney Steadman (“Steadman”) is an

individual residing either in the State of Oklahoma or the State of Indiana. Steadman was driving

the commercial motor vehicle operated by D&N at the time of the accident and therefore his

joinder is necessary for complete adjudication of the declaratory relief sought herein. Steadman


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT – Page 1
8284244v1
09638.185
            Case 4:20-cv-02726 Document 1 Filed on 08/04/20 in TXSD Page 2 of 6




can be served with summons and this complaint by serving him at 4535 N.E. 31st Street, Oklahoma

City, Oklahoma 73111 or at 921 Park Hoover Ville Dr., Apt. A, Indianapolis Indiana 46260.

Steadman is either a citizen of Oklahoma or Indiana and is not a citizen of Ohio.

            4.    Defendant Durga Acharya has asserted bodily injury claims against D&N and

Steadman arising out of a highway accident that occurred on or about October 26, 2019 in Houston,

Texas and is plaintiff in a pending action in this court. Acharya is a citizen of Texas for purposes

of diversity jurisdiction. Service is not requested at this time as Acharya is represented by counsel

and a courtesy copy of this complaint and waiver of summons is to be requested.

                               II.    JURISDICTION AND VENUE

            5.    The United States Courts have original subject matter jurisdiction over this action

based upon diversity of citizenship as specified under 28 U.S.C. 1332(a)(1).

            6.    Venue is appropriate in the Southern District, Houston Division pursuant to 28

U.S.C. 1391(b)(1)(2).

                     III.   GROUNDS FOR DECLARATORY JUDGMENT

            7.    This declaratory judgment action concerns a commercial auto insurance policy

insuring D&N and Steadman. An actual case and controversy exists because the policy does not

insure the commercial motor vehicle that was involved in a highway accident in Houston, Texas

on October 26, 2019.

            8.    At 6:15 PM CT on October 26, 2019,defendant Steadman was involved in a traffic

accident in Houston, Texas somewhere near the 16000 block of Interstate 10 in Harris County.

Steadman was driving a 2007 White Sterling tractor, plate no. G9391HY (VIN no

2F2HCMCVX7AY02727) (hereinafter the “tractor” or “powered unit”). The tractor was attached

to and hauling a black trailer or car hauler of unknown manufacture bearing license plates no.

239946B and VIN 5EOAC14463G004354 (hereinafter the “trailer” or “car hauler”).


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT – Page 2
8284244v1
09638.185
            Case 4:20-cv-02726 Document 1 Filed on 08/04/20 in TXSD Page 3 of 6




            9.    On or about July 26, 2019, and before the Steadman’s accident in Houston,

Progressive had issued Commercial Auto Policy no 07906309-1 to D&N Transportation, 4535

Lake Haven Dr., Chattanooga, Tennessee 37416. Progressive’s policy provided bodily injury and

property damage liability caused by an accident arising from ownership maintenance or use of a

“covered auto” as defined in the policy.

            10.    At 6:15 PM CT on October 26, 2019, when the Steadman accident occurred,

neither the tractor he was driving, or the trailer were insured under Progressive’s policy. Neither

vehicle was listed as a covered auto in the policy declarations and no premium had been paid to

insure either vehicle. Neither vehicle qualified for extensions of coverage in the policy as a

temporary substitute or additionally acquired vehicle. The vehicles were uninsured.

            11.   Around 9:38 PM CT, three hours after the accident, someone affiliated with D&N

called Progressive’s service number and attempted to add the accident vehicles to the Progressive

policy. However, those accident vehicles were never insured retroactively and were therefore not

insured at the time of Steadman’s wreck. Consequently, Progressive’s Commercial Auto Policy,

No. 07906309-1 did not provide any liability coverage to D&N Transportation or Steadman arising

from the October 26, 2019 accident.

            12.   Durga Acharya thereafter sued D&N and Steadman in Archarya v. D&N

Transportation, et. al., Civil Action No. 4:20-cv-02072 (S.D. Texas) and demanded that

Progressive pay the $1,000,000.00 limits of the policy.

            13.   A bona fide case and controversy exist over coverage under Progressive’s policy,

or lack thereof, sufficient to invoke this court’s jurisdiction under the Federal Declaratory

Judgment Act 28 U.S.C. 2201. The declaratory relief sought herein will serve to resolve and to

clarify the rights and liabilities of the parties and to those claiming against the policy.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT – Page 3
8284244v1
09638.185
            Case 4:20-cv-02726 Document 1 Filed on 08/04/20 in TXSD Page 4 of 6




            14.    Progressive specifically requests that declaratory judgment be entered that its

policy no. 07906309-1 provides no bodily injury or property damage liability coverage to D&N or

Steadman for the October 26, 2019 highway accident involving Durga Acharya and that

Progressive has no duty to defend D&N or Steadman and no duty to indemnify for any resulting

judgment or liability in favor of Acharya. As a matter of law, neither the powered unit or the car

hauler which was being operated by Steadman qualify as a covered auto within the definition in

the policy.

            15.    Progressive would further show that in connection with the auto policy, Progressive

issued an MCS-90 endorsement and made a filing with the Federal Motor Carrier Administration

in connection with D&N’s permit as an interstate motor carrier. The endorsement provides in

relevant part:

            The insurance policy to which this endorsement is attached provides automobile
            liability insurance and is amended to assure compliance by the insured, within the
            limits stated herein, as a motor carrier of property, with Sections 29 and 30 of the
            Motor Carrier Act of 1980 and the rules and regulations of the Federal Motor
            Carrier Safety Administration (FMCSA). In consideration of the premium stated in
            the policy to which this endorsement is attached, the insurer (the company) agrees
            to pay, within the limits of liability described herein, any final judgment recovered
            against the insured for public liability resulting from negligence in the operation,
            maintenance or use of motor vehicles subject to the financial responsibility
            requirements of Sections 29 and 30 of the Motor Carrier Act of 1980 regardless of
            whether or not each motor vehicle is specifically described in the policy and
            whether or not such negligence occurs on any route or in any territory authorized
            to be served by the insured or elsewhere. Such insurance as is afforded, for public
            liability, does not apply to injury to or death of the insured’s employees while
            engaged in the course of their employment, or property transported by the insured,
            designated as cargo. It is understood and agreed that no condition, provision,
            stipulation, or limitation contained in the policy, this endorsement, or any other
            endorsement thereon, or violation thereof, shall relieve the company from liability
            or from the payment of any final judgment, within the limits of liability herein
            described, irrespective of the financial condition, insolvency or bankruptcy of the
            insured. However, all terms, conditions, and limitations in the policy to which the
            endorsement is attached shall remain in full force and effect as binding between the
            insured and the company. The insured agrees to reimburse the company for any
            payment made by the company on account of any accident, claim, or suit involving



ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT – Page 4
8284244v1
09638.185
            Case 4:20-cv-02726 Document 1 Filed on 08/04/20 in TXSD Page 5 of 6




            a breach of the terms of the policy, and for any payment that the company would
            not have been obligated to make under the provisions of the policy except for the
            agreement contained in this endorsement. It is further understood and agreed that,
            upon failure of the company to pay any final judgment recovered against the insured
            as provided herein, the judgment creditor may maintain an action in any court of
            competent jurisdiction against the company to compel such payment. The limits of
            the company’s liability for the amounts prescribed in this endorsement apply
            separately to each accident and any payment under the policy because of anyone
            accident shall not operate to reduce the liability of the company for the payment of
            final judgments resulting from any other accident.

            16.    Steadman’s trailer was empty when the wreck occurred; there were no cars loaded

onto the car hauler. Steadman was not hauling goods or property in interstate commerce and he

was not under the dispatch or direction of any party to pick up property for transportation in

interstate commerce and was not in transit to pick up property bound for interstate commerce.

            17.    Under Fifth Circuit precedent, Progressive’s MCS-90 does not trigger and does not

apply to indemnify the public for Steadman’s wreck because the vehicles were not presently

transporting property in interstate commerce and were, therefore, not subject to the financial

requirements of sections 29 and 30 of the Motor Carrier Act of 1980. Canal Ins. Co. v. Coleman,

625 F3d 244, 247 (5th Cir. 2010).

            18.    Progressive, therefore, requests that declaratory judgment be entered that the MCS-

90 endorsement to the policy does not obligate Progressive to indemnify any resulting judgment

or settlement in Acharya pending action.

                                  Conclusion and Requested for Relief

            Pursuant to 28 USC 2201 and Fed. R. Civ P. 57 Progressive Hawaii Insurance Corporation

request that defendants be sited to appear and upon final hearing on the merits that declaratory

judgment be entered consistent with the grounds for that relief herein alleged and that Progressive

have such other and further relief as the court may deem appropriate.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT – Page 5
8284244v1
09638.185
            Case 4:20-cv-02726 Document 1 Filed on 08/04/20 in TXSD Page 6 of 6




                                                 Respectfully submitted,

                                                 THOMPSON, COE, COUSINS & IRONS,
                                                 L.L.P.


                                                 /s/ Richard M. Mosher
                                                 Richard M. Mosher
                                                 State Bar No. 14580300
                                                 SDB: 13615
                                                 rmosher@thompsoncoe.com
                                                 700 North Pearl Street, Suite 2500
                                                 Dallas, Texas 75201-2832
                                                 Telephone: (214) 871-8269
                                                 Facsimile: (214) 871-8209

                                                 COUNSEL FOR PLAINTIFF
                                                 PROGRESSIVE HAWAII INSURANCE
                                                 COMPANY

                                    CERTIFICATE OF SERVICE

            A true copy of the foregoing pleading has been served on all counsel of record.

                                                 /s/ Rick Mosher
                                                 Rick Mosher




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT – Page 6
8284244v1
09638.185
